DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 15 and 22 (Currently Amended)
Claims 18-21 and 25-28 (Previously Presented)
Claims 1-14, 16-17 and 23-24 (Canceled)

Allowable Subject Matter
Claims 15, 18-22 and 25-28 are allowed.
Regarding claim 15, prior arts do not suggest or teach, among other claimed allowable features, “wherein: the first pin of the charging manager is electrically connected to a load and the second pin of the charging manager is electrically connected to a battery; the logic control circuit comprises a first output end and a second output end; the switch element is a metal insulator semiconductor (MOS) transistor that comprises a first end, a second end, and a control end, wherein a gate of the MOS transistor is the control end of the switch element, a source of the MOS transistor is the second end of the switch element, and a drain of the MOS transistor is the first end of the switch element; the first end of the switch element is electrically connected to the first pin of the charging manager, the second end of the switch element is electrically connected to the second pin of the charging manager, and the control end of the switch 
a step-up circuit that comprises a first end, a second end, and a control end, the first end of the step-up circuit is electrically connected to the load, the second end of the step-up circuit is electrically connected to the battery, and the control end of the step-up circuit is electrically connected to the third pin of the charging manager; wherein: 
when the charging manager is not electrically connected to an external power supply and when a voltage of the battery is greater than a first threshold, the logic control circuit controls the control end of the switch element to connect the first end and the second end of the switch element, the logic control circuit controls the control end of the step-up circuit to disconnect the step-up circuit, and the battery supplies power to the load by using the switch element in the charging manager; 
when the charging manager is not electrically connected to the external power supply and when the voltage of the battery is less than a second threshold, the logic control circuit controls the control end of the switch element to disconnect the first end and the second end of the switch element, the logic control circuit controls the control end of the step-up circuit to connect the step-up circuit, and the battery supplies power to the load by using the step-up circuit, wherein the second threshold is less than or equal to the first threshold; and the step-up circuit and the switch element of the charging manager are electrically connected in parallel.”, in combination with all other elements recited in claim 15.
Claims 18-21 are also allowed as they further limit allowed claim 15.
Regarding claim 22, prior arts do not suggest or teach, among other claimed allowable features, “ wherein: the first pin of the charging manager is electrically connected to the load and the second pin of the charging manager is electrically connected to the battery; the logic control circuit comprises a first output end and a second output end; the switch element is a metal insulator semiconductor (MOS) transistor that comprises a first end, a second end, and a control end, wherein a gate of the MOS transistor is the control end of the switch element, a source of the MOS transistor is the second end of the switch element, and a drain of the MOS transistor is the first end of the switch element; the first end of the switch element is electrically connected to the first pin of the charging manager, the second end of the switch element is electrically connected to the second pin of the charging manager, and the control end of the switch element is electrically connected to the first output end of the logic control circuit; and the second output end of the logic control circuit is electrically connected to the third pin of the charging manager; and 
the step-up circuit comprises a first end, a second end, and a control end, the first end of the step-up circuit is electrically connected to the load, the second end of the step-up circuit is electrically connected to the battery, and the control end of the step-up circuit is electrically connected to the third pin of the charging manager; wherein: 
when the charging manager is not electrically connected to an external power supply and when a voltage of the battery is greater than a first threshold, the logic control circuit controls the control end of the switch element to connect the first end 
when the charging manager is not electrically connected to the external power supply and when the voltage of the battery is less than a second threshold, the logic control circuit controls the control end of the switch element to disconnect the first end and the second end of the switch element, the logic control circuit controls the control end of the step-up circuit to connect the step-up circuit, and the battery supplies power to the load by using the step-up circuit, wherein the second threshold is less than or equal to the first threshold; and the step-up circuit and the switch element of the charging manager are electrically connected in parallel.”, in combination with all other elements recited in claim 22.
Claims 25-28 are also allowed as they further limit allowed claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 13, 2021